 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         2:19-MC-00112-MCE-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $11,450.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16
17
18          It is hereby stipulated by and between the United States of America and potential claimant Corlis
19 McSpadden (“claimant”), by and through their respective counsel, as follows:
20          1.      On or about April 12, 2019, claimant filed a claim in the administrative forfeiture
21 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $11,450.00 in U.S.
22 Currency (hereafter “defendant currency”), which was seized on February 7, 2019.
23          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
24 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a
25 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant
26 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
29                                                                            Stipulation and Order to Extend Time

30
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was July 11, 2019.
 4          4.        By Stipulation and Order filed July 19, 2019, the parties stipulated to extend to October 9,

 5 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 7 forfeiture.
 8          5.        As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 9 December 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture
10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
11 subject to forfeiture.
12          6.        Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
14 alleging that the defendant currency is subject to forfeiture shall be extended to December 9, 2019.
15 Dated: 10/3/19                                           McGREGOR W. SCOTT
                                                            United States Attorney
16
                                                    By:     /s/ Kevin C. Khasigian
17                                                          KEVIN C. KHASIGIAN
                                                            Assistant U.S. Attorney
18

19
     Dated: 10/2/19                                         /s/ Peter S. Herrick
20                                                          PETER S. HERRICK
                                                            Attorney for potential claimant
21                                                          Corlis McSpadden
22                                                          (Signature authorized by email)
23
            IT IS SO ORDERED.
24
     Dated: October 8, 2019
25
26
27
28
                                                            2
29                                                                                Stipulation and Order to Extend Time

30
